Citation Nr: 0708665	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for lumbosacral strain has been received.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for lumbosacral strain.  The veteran filed a notice of 
disagreement (NOD) in October 2003, and the RO issued a 
statement of the case (SOC) in January 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2005.

In August 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board's decision granting the request to reopen the claim 
for service connection for lumbosacral strain is set forth 
below.  The claim for service connection for lumbosacral 
strain, on the merits, is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the request to reopen the claim for 
service connection for lumbosacral strain has been 
accomplished.  

2.  In January 1993, the RO denied the veteran service 
connection for back sprain.  Although the RO notified him of 
the denial in a January 1993 letter, the veteran did not 
initiate an appeal.  

3.  The evidence received since the January 1993 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim, and 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The January 1993 RO decision, which denied the claim for 
service connection for back sprain, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
lumbosacral strain are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the veteran's request to reopen the claim for 
service connection for lumbosacral strain in light of the 
above, and in view of the Board's favorable disposition of 
the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
request to reopen the claim for service connection for 
lumbosacral strain has been accomplished.

II.  Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The veteran's claim for service connection for lumbosacral 
strain previously was considered and denied.  In a January 
1993 decision, the RO denied the veteran service connection 
for back sprain.   The evidence of record then consisted of 
the veteran's service medical records and a VA examination 
report.  The veteran's service medical records indicate that 
in October 1984, the veteran hurt his back while playing 
basketball.  He was admitted to the hospital for five days 
for treatment.  The discharge diagnosis was acute low back 
pain due to probable low back strain.  The December 1992 VA 
examination report revealed a diagnosis of history of 
lumbosacral strain without history of or clinical evidence to 
suggest any neurological impairment to the lower extremities.

The RO denied the veteran's claim on the bases that there was 
no recurrence of back strain post-service and that  the 
veteran's range of motion and X-rays were completely normal 
on VA examination.  Although notified of the denial in a 
January 1993 letter, the veteran did not initiate an appeal.  
Hence, that decision is final as to the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for lumbosacral strain in October 2002.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the January 1993 RO rating decision, evidence added to 
the claims file primarily consists of evidence associated 
with private treatment from Gamboa Family Practice 
Associates, dated from May 2001 to February 2003; a December 
2003 VA examination report (which revealed a diagnosis of 
degenerative disc disease lumbosacral spine, with facet 
arthropathy, but without objective evidence of lower 
extremity radiculopathy or spasm); private medical records 
from Kellum Medical Group, dated from July 2006 to September 
2006; and a September 2006 letter from a private physician, 
D.H., M.D.  

Of particular note are the August 2006 letter from E.W., 
F.N.P., from the Kellum Medical Group, and the September 2006 
medical record from the private physician, D.H., M.D.  The 
August 2006 letter states that a July 2006 lumbar magnetic 
resonance imaging (MRI) revealed diffuse disk protrusion at 
L5-S1 with mild foraminal encroachment.  E.W., F.N.P. stated 
that the veteran had not had any recent trauma or injury to 
cause his back problems, but that in 1984, he sustained a 
basketball injury that may be the cause of his current low 
back pain, which has been exacerbated throughout the years.

In the September 2006 medical record, the diagnosis shown was 
lumbar degenerative disease.  Dr. D.H. stated that the 
veteran had a fall in 1984 and the veteran reported that the 
pain began after this fall.  The physician stated that the 
veteran had degenerative disease, so it was impossible for 
him to say whether this was purely a traumatic event.  He 
further stated that it could be degenerative, but temporally, 
the veteran related it to beginning after his injury in 1984.

The Board finds that the August 2006 and September 2006 
private medical records-reflecting the first positive nexus 
opinions pertaining to the veteran's low back condition-
constitute new and material evidence to reopen the claim for 
service connection.  As these records have not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, as the nexus opinion by the 
August 2006 nurse practitioner, E.W., F.N.P., and the 
September 2006 medical record from Dr. D.H., indicate that 
the veteran's current low back condition is related to his 
in-service injury, these records relate to an unestablished 
fact that is necessary to substantiate the claim, and 
provides a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
lumbosacral strain are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for lumbosacral 
strain has been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for lumbosacral 
strain, on the merits, is warranted.

Considering the record in light of the VCAA, the Board finds 
that all notification action needed to render a fair decision 
on the claim for service connection for lumbosacral strain 
has not been accomplished.  In this regard, the Board notes 
that the RO furnished a notice letter to the veteran in 
November 2002 in connection with the claim for service 
connection for lumbosacral strain.  However, the letter did 
not inform the veteran of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As action by the RO is required to satisfy the notification 
provisions of the VCAA (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003), a remand of the claim for service connection for 
lumbosacral strain for full compliance with the VCAA's notice 
requirements is warranted.  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim for service connection for 
lumbosacral strain, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  The RO should also 
ensure that its letter meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
specifically, disability rating and effective date-as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

As a final note, the Board points out that, in October 2006, 
after the RO certified the veteran's appeal to the Board, the 
Board received additional evidence from private medical 
providers-D.H., Jr., M.D., and from Kellum Medical Group, a 
private family practice-which is pertinent to the veteran's 
claim for service connection for lumbosacral strain, but has 
not been reviewed by the RO.  This evidence must be 
considered by the agency of original jurisdiction for review 
and preparation of a supplemental SOC (SSOC) unless this 
procedural right is waived.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  The veteran 
has not waived his right to preliminary review of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2006).  As 
such, the RO must consider the additional evidence received, 
in the first instance, in adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim on 
appeal-service connection for lumbosacral 
strain.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should include a request that the 
veteran provide sufficient information and, 
if necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not currently 
of record.  The letter should also include 
a summary of the evidence currently of 
record that is pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), 
specifically as regards disability ratings 
and effective dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence (to 
include that received by the Board in 
October 2006) and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


